DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 07/29/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how
the voltage across the capacitor CL01 in Chew is provided to power the voltage regulatable devices 11 0; this voltage would not be discharged by switch ML01. On the contrary, as shown in Figure 1 of Chew, which is reproduced in the next page, the switch ML01 ( or other switches in the set of output switches 104) is controlled to work together with other switches (e.g., a switch in the first set of input switches 102a or a switch in the third set of input switches 103), to regulate the voltage across the capacitor CL01, so as to provide appropriate voltage to the loads 110. That is, the capacitor CL01 in Chew is charged via the operations of switch ML01 and other switches; and it would not be discharged by the switch ML01, because the voltage across the capacitor CL01 is used to power the loads. If discharge happens at the capacitor CL01, the power would be a waste, which runs counter to the low power loss and high efficiency trend in the field.
Therefore, Chew does not discuss or teach that the capacitor would be discharged via controlling the second switch to be ON, and controlling the first switch, the third switch, and the fourth switch to be OFF as the original claim 6 (i.e., the amended claim 1 ).  (Response, page 11, line 26 to page 12, line 8)
This is not persuasive because in the corresponding clause of the below rejection of claim 1, the following emphasized claim elements map to the below delineated excerpts from the figures -
the logical controller is further configured to 
control the second switch (MN1) to be ON (210 provides an ON signal to MN1), and 
control the first switch (MBI1), the third switch (MBO1), and the fourth switch (MN2) to be OFF (210 provides an OFF signal to MBI1, MBO1, and MN2) 
when the logical control signal goes low, to discharge the effective capacitor (CLD1 being connected by MLD1 to the second switch MN1; that when controlled ON, second switch MN1 connects CLD1 to ground discharging the capacitor).  
Instant application FIG. 2:

    PNG
    media_image1.png
    374
    477
    media_image1.png
    Greyscale

Chew FIG. 1:

    PNG
    media_image2.png
    444
    666
    media_image2.png
    Greyscale

In the Claims
As to Claims 6, 13, 16, and 18:
Canceled.
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  
Rule 1.121    Manner of making amendments in applications:
(c) Claims.  In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.  
Claims 17 and 19 are amended but are marked with an (Original) status indication.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Claim 15, lines 25-26, discloses 
     "the second current compactor;" 
which appears to be intended as 
     "the second current comparator."
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0246908 to Chew et al. (Chew) in view of U.S. Patent Application Publication No. 2018/0212437 to Ouyang.
As to Claim 1:
Chew discloses, in FIG(s). 1, 2, and 4:
a power switch device driver, configured to drive a controllable power switch device to operate between ON and OFF, 
the controllable power switch device having a first terminal, a second terminal, a control terminal, and 
an effective capacitor formed between the first terminal and the control terminal, 
the power switch device driver comprising: 
a first switch (MBI1), coupled between a power supply (VB1) and a first end of an inductor (105,  left-hand of, at input at 102a); 
a second switch (MN1), coupled between a voltage reference (ground;  "with ground connecting switches [i.e. labelled as MN1 and MN2];"  ¶ [0106]) and the first end of the inductor ("a first connecting switch 112 [i.e. labeled as "MN1"] arranged to be coupled to on the left side of the inductor 105;"  ¶ [0048]); 
a third switch (MBO1), coupled between the power supply (VB1) and a second end of the inductor (105,  right-hand of 105, at input of 104); 
a fourth switch (MN2), coupled between the voltage reference (ground;  "with ground connecting switches [i.e. labelled as MN1 and MN2];"  ¶ [0106]) and the second end of the inductor ("a second connecting switch 114 [i.e. labeled as "MN2"] arranged to be coupled to on the right side of the inductor 105;"  ¶ [0048]); and 
a logical controller (FIG. 2;  200, 210), configured to control the first switch (MBI1), the second switch (MN1), the third switch (MBO1), and the fourth switch (MN2) in response to a logical control signal (disclosed below in Ouyang as control signal Ctrl from Control Circuit 14a to switching circuit 11;  and herein as 208 provides 222 to 210 which is triggered by 224;  "transmits an IN_SEL_and_OUT_SEL control signal 222 to the Gate Drivers 210;"  ¶ [0052]), . . . 
. . . a voltage across the effective capacitor (VLD1 across CLD1;  "Voltage Comparator 206 is arranged to receive measured voltage levels of the electrical devices 106, 108, 110"  and 110 comprises a power switching transistor;  and 206 provides control signals);
wherein when the logical control signal goes high, the logical controller is configured to control the first switch to be ON (206 provides a high-level signal [to close] to MBI1 and provide VB1 to CLD1 as VLD1 through MLD1), and 
control the second switch, the third switch, and the fourth switch to be OFF to charge the effective capacitor (206 provides a low-level signal [to open] to MN1, MBO1, and MN2;  and provide VB1 to CLD1 as VLD1 through MLD1); and 
wherein: 
the logical controller is further configured to 
control the second switch (MN1) to be ON (210 provides an ON signal to MN1), and 
control the first switch (MBI1), the third switch (MBO1), and the fourth switch (MN2) to be OFF (210 provides an OFF signal to MBI1, MBO1, and MN2) 
when the logical control signal goes low, to discharge the effective capacitor (CLD1 being connected by MLD1 to the second switch MN1; that when controlled ON, second switch MN1 connects CLD1 to ground discharging the capacitor).  
However, Chew is not used to disclose:
. . . an inductor current, and . . . 
Ouyang discloses, in FIG(s). 1, 2, 4c, & 5:
 . . . an inductor current (ILfb;  ¶ [0021];  where the switching structure of FIGs. 1 and 4c maps to the FIG. 2 of the present application;  where CMP4 is mapped as a voltage comparison element as in Chew at 206, 20610, 20612, 20614), and . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the method of operating a power converter controller including a comparator to compare respective electrical parameters of converter driven electrical devices with respective reference electrical parameters, disclosed by Chew; by incorporating the power , disclosed by Ouyang; in order to provide a  (Ouyang; Abstract, ¶ [0021]).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein: 
the logical controller is further configured to control the first switch and the third switch to be ON; and 
control the second switch and the fourth switch to be OFF when a first condition is met.  
However, Chew further discloses, in FIG(s). 1, 2, and 4:
wherein: 
the logical controller (200) is further configured to control the first switch (MBI1) and the third switch (MBO1) to be ON (210 provides an ON signal to MBI1 and MBO1); and 
control the second switch (MN1) and the fourth switch (MN2) to be OFF (210 provides an OFF signal to MN1 and MN2) 
when a first condition is met (a further set of reference voltages is provided by memory device 2064 to 20612 and compared producing a further 220;  ¶ [0052]).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 2 above, except for 
wherein the first condition is met 
when the inductor current reaches a first current limit, or 
when the voltage across the effective capacitor reaches a first voltage limit.  
However, Ouyang further discloses, in FIG(s). 1, 2, 4c, & 5:
wherein the first condition is met 
when the inductor current reaches a first current limit (ILfb = RefIL; where RefIL is settable as disclosed above in Chew as one of a further set of reference voltages provided by memory device 2064), or 
when the voltage (disclosed above in Chew as VLD1;  and herein as Vsysfb, FIG. 1) across the effective capacitor (disclosed above in Chew as CLD1) reaches a first voltage limit (Vsysfb [VLD1, Chew] = RefVsy and RefVsy has been set as disclosed above in Chew as one of a further set of reference voltages provided by memory device 2064).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein: 
the logical controller is further configured to 
control the second switch and the third switch to be ON, and 
control the first switch and the fourth switch to be OFF 
when the voltage across the effective capacitor reaches the power supply.  
However, Chew further discloses, in FIG(s). 1, 2, and 4:
wherein: 
the logical controller (200) is further configured to 
control the second switch (MN1) and the third switch (MBO1) to be ON (210 provides an ON signal to MN1 and MBO1), and 
control the first switch (MBI1) and the fourth switch (MN2) to be OFF (210 provides an OFF signal to MBI1 and MN2) 
when the voltage (VLD1) across the effective capacitor (CLD1) reaches the power supply (FIG. 2;  in 206, 2064 > DREF-LD1 = VB1 as provided to 20610).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein: 
the logical controller is further configured to 
control the first switch and the third switch to be ON, and 
control the second switch and the fourth switch to be OFF 
when the inductor current falls to zero.  
However, Chew further discloses, in FIG(s). 1, 2, and 4:
wherein: 
the logical controller is further configured to 
control the first switch (MBI1) and the third switch (MBO1) to be ON (210 provides an ON signal to MBI1 and MBO1), and 
control the second switch (MN1) and the fourth switch (MN2) to be OFF (210 provides an OFF signal to MN1 and MN2)
when the inductor current falls to zero (disclosed above in Ouyang as ILfb where RefIL = 0 as one of a further set of reference voltages provided in Chew by memory device 2064).  

As to Claim 7:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein: 
the logical controller is further configured to 
control the second switch and the fourth switch to be ON, and 
control the first switch and the third switch to be OFF (210 provides an OFF signal to) 
when a second condition is met.  
However, Chew further discloses, in FIG(s). 1, 2, and 4:
wherein: 
the logical controller (200) is further configured to 
control the second switch (MN1) and the fourth switch (MN2) to be ON (210 provides an ON signal to MN1 and MN2), and 
control the first switch (MBI1) and the third switch (MBO1) to be OFF (210 provides an OFF signal to MBI1 and MBO1)
when a second condition is met (a further set of reference voltages is provided by memory device 2064 to 20612 and compared producing a further 220;  ¶ [0052]).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 7 above, except for 
wherein the second condition is met 
when the inductor current reaches a second current limit, or 
when the voltage across the effective capacitor falls to a second voltage limit.  
However, Ouyang further discloses, in FIG(s). 1, 2, 4c, & 5:
wherein the second condition is met 
when the inductor current reaches a second current limit (ILfb = RefIL; where RefIL is settable as disclosed above in Chew as one of a further set of reference voltages provided by memory device 2064), or 
when the voltage (disclosed above in Chew as VLD1;  and herein as Vsysfb, FIG. 1) across the effective capacitor (disclosed above in Chew as CLD1) falls to a second voltage limit (Vsysfb [VLD1, Chew] = RefVsy and RefVsy has been set as disclosed above in Chew as one of a further set of reference voltages provided by memory device 2064).  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein: 
the logical controller is further configured to 
control the first switch and the fourth switch to be ON, and 
control the second switch and the third switch to be OFF 
when the voltage across the effective capacitor reaches the voltage reference.  
However, Chew further discloses, in FIG(s). 1, 2, and 4:
wherein: 
the logical controller (200) is further configured to 
control the first switch (MBI1) and the fourth switch (MN2) to be ON (210 provides an ON signal to MBI1 and MN2), and 
control the second switch (MN1) and the third switch (MBO1) to be OFF (210 provides an OFF signal to MN1 and MBO1) 
when the voltage (VLD1) across the effective capacitor (CLD1) reaches the voltage reference (one of a further set of reference voltages provided by memory device 2064).  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein: 
the logical controller is further configured to 
control the first switch and the third switch to be OFF, and 
control the second switch and the fourth switch to be ON 
when the inductor current falls to zero.  
However, Chew further discloses, in FIG(s). 1, 2, and 4:
wherein: 
the logical controller (200) is further configured to 
control the first switch (MBI1) and the third switch (MBO1) to be OFF (210 provides an OFF signal to MBI1 and MBO1), and 
control the second switch (MN1) and the fourth switch (MN2) to be ON (210 provides an ON signal to MN1 and MN2)
when the inductor current falls to zero (disclosed above in Ouyang as ILfb where RefIL = 0 as one of a further set of reference voltages provided in Chew by memory device 2064).  
As to Claim 11:
Chew discloses, in FIG(s). 1, 2, and 4:
a driving method used to drive a power switch device to operate between ON and OFF, 
the power switch device has a first terminal, a second terminal, a control terminal, and an effective capacitor formed between the control terminal and the first terminal, 
the method comprising: 
using a first switch (MBI1), a second switch (MN1), a third switch (MBO1), a fourth switch (MN2) and an inductor (105) to drive the power switch device (208 determines source for 210 to drive with based on voltage comparison results from 206;  ¶ [0055]), 
the first switch (MBI1) coupled between a first end of the inductor (105,  left-hand input of, and at 102a) and a power supply (VB1), 
the second switch (MN1) coupled between the first end of the inductor ("a first connecting switch 112 [i.e. labeled as "MN1"] arranged to be coupled to on the left side of the inductor 105") and a voltage reference (ground;  "with ground connecting switches (i.e. labelled as M.sub.N1 and M.sub.N2);"  ¶ [0106]), 
the third switch (MBO1) coupled between a second end of the inductor (105,  right-hand of 105, at input of 104) and the power supply (VB1), and 
the fourth switch (MN2) coupled between the second end of the inductor ("a second connecting switch 114 [i.e. labeled as "MN2"] arranged to be coupled to on the right side of the inductor 105;"  ¶ [0048]) and the voltage reference (ground;  "with ground connecting switches [i.e. labelled as M.sub.N1 and M.sub.N2];"  ¶ [0106]); 
controlling the first switch (MBI1), the second switch (MN1), the third switch (MBO1) and the fourth switch (MN2) in response to a logical control signal (disclosed below in Ouyang as control signal Ctrl from Control Circuit 14a to switching circuit 11;  and herein as "transmits an IN_SEL_and_OUT_SEL control signal 222 to the Gate Drivers 210;"  ¶ [0052]), . . . 
. . . a voltage across the effective capacitor (VLD1 across CLD1;  "Voltage Comparator 206 is arranged to receive measured voltage levels of the electrical devices 106, 108, 110"  and 110 comprises a power switching transistor;  and 206 provides control signals); and 
turning on the first switch (206 provides a high-level signal [to close] to MBI1 and provide VB1 to CLD1 as VLD1 through MLD1), and 
turning off the second switch, the third switch and the fourth switch, to charge the effective capacitor when the logical control signal goes high (206 provides a low-level signal [to open] to MN1, MBO1, and MN2;  and provide VB1 to CLD1 as VLD1 through MLD1); and   
turning on the second switch (210 provides an ON signal to MN1), and turning off the first switch (MBI1), the third switch (MBO1) and the fourth switch (210 provides an OFF signal to MBI1, MBO1 and MN2)
when the logical control signal goes low, to discharge the effective capacitor (CLD1 being controlled by MLD1 as a voltage of one of the voltage regulatable devices 110).  
However, Chew is not used to disclose:
 . . . an inductor current, and . . . 
Ouyang discloses, in FIG(s). 1, 2, 4c, & 5:
 . . . an inductor current (ILfb;  ¶ [0021];  where the switching structure of FIGs. 1 and 4c maps to the FIG. 2 of the present application;  where CMP4 is mapped as a voltage comparison as in Chew at 206, 20610, 20612, 20614), and . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the method of operating a power converter controller including a comparator to compare respective electrical parameters of converter driven electrical devices with respective reference electrical parameters, disclosed by Chew; by incorporating the power circuit including switching elements powering an inductor to produce an output drive, disclosed by Ouyang; in order to provide a driving circuit receiving an input current, and in turn providing a system voltage and charging current to a load; where a control circuit provides a control signal to a charging circuit based on an inductor current reference signal (Ouyang; Abstract, ¶ [0021]).
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 11 above, except for 
further comprising: 
turning on the third switch, maintaining the first switch's ON status, and 
maintaining an OFF status of the second switch and the fourth switch 
when the inductor current reaches a first current limit or 
when the voltage across the effective capacitor reaches a voltage limit, to pull a voltage across the effective capacitor to the power supply; 
turning off the first switch, turning on the second switch, and 
maintaining the third switch's ON status and the fourth switch's OFF status 
when the voltage across the effective capacitor reaches the power supply; and 
turning on the first switch, turning off the second switch, and 
maintaining the third switch's ON status and the fourth switch's OFF status 
when the inductor current falls to zero.  
However, Chew further discloses, in FIG(s). 1, 2, and 4:
further comprising: 
turning on the third switch (210 provides an ON signal to MBO1), maintaining the first switch's (MBI1) ON status (210 provides an ON signal to MBI1), and 
maintaining an OFF status of the second switch (MN1) and the fourth switch (210 provides an OFF signal to MN1 and MN2)
when the inductor current reaches a first current limit (disclosed above in Ouyang as ILfb = RefIL; where RefIL is settable as disclosed above in Chew as one of a further set of reference voltages provided by memory device 2064) or 
when the voltage (VLD1) across the effective capacitor (CLD1) reaches a voltage limit (one of a further set of reference voltages provided by memory device 2064), to pull a voltage across the effective capacitor to the power supply (FIG. 2;  in 206, 2064 > DREF-LD1 = VB1 as provided to 20610); 
turning off the first switch (210 provides an OFF signal to MBI1), turning on the second switch (MN1), and 
maintaining the third switch’s ON status (210 provides an ON signal to MBO1) and the fourth switch’s OFF status (210 provides an OFF signal to MN2)
when the voltage (VLD1) across the effective capacitor (CLD1) reaches the power supply (FIG. 2;  in 206, 2064 > DREF-LD1 = VB1 as provided to 20610); and 
turning on the first switch (210 provides an ON signal to MBI1), turning off the second switch (210 provides an OFF signal to MN1), and 
maintaining the third switch’s ON status (210 provides an ON signal to MBO1) and the fourth switch’s OFF status (210 provides an OFF signal to MN2)
when the inductor current falls to zero (disclosed above in Ouyang as ILfb where RefIL = 0 as one of a further set of reference voltages provided in Chew by memory device 2064).  
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 11 above, except for 
further comprising: 
turning on the fourth switch, and 
maintaining the second switch's ON status, and an OFF status of the first switch and the third switch 
when the inductor current reaches a second current limit or 
when the voltage across the effective capacitor falls to a second voltage limit; 
turning on the first switch, turning off the second switch, and 
maintain the third switch's OFF status and the fourth switch's ON status 
when the voltage across the effective capacitor falls to be closes to the voltage reference; and 
turning off the first switch, turning on the second switch, and 
maintaining the third switch's OFF status and the fourth switch's ON status 
when the inductor current falls to zero.  
However, Chew further discloses, in FIG(s). 1, 2, and 4:
further comprising: 
turning on the fourth switch (210 provides an ON signal to MN2), and 
maintaining the second switch’s ON status(210 provides an ON signal to MN1), and an OFF status of the first switch (MBI1) and the third switch (210 provides an OFF signal to MBI1 and MBO1)
when the inductor current reaches a second current limit or (disclosed above in Ouyang as ILfb = RefIL; where RefIL is settable as disclosed above in Chew as one of a further set of reference voltages provided by memory device 2064)
when the voltage (VLD1) across the effective capacitor (CLD1) falls to a second voltage limit (one of a further set of reference voltages provided by memory device 2064); 
turning on the first switch (210 provides an ON signal to MBI1), turning off the second switch (210 provides an OFF signal to MN1), and 
maintain the third switch’s OFF status (210 provides an OFF signal to MBO1) and the fourth switch’s ON status (210 provides an ON signal to MN2)
when the voltage (VLD1) across the effective capacitor (CLD1) falls to be closes to the voltage reference (FIG. 2;  in 206, 2064 > DREF-LD1 = VB1 as provided to 20610); and 
turning off the first switch (210 provides an OFF signal to MBI1), turning on the second switch (210 provides an OFF signal to MN1), and 
maintaining the third switch’s OFF status (210 provides an OFF signal to MBO1) and the fourth switch’s ON status (210 provides an ON signal to MN2)
when the inductor current falls to zero (disclosed above in Ouyang as ILfb where RefIL = 0 as one of a further set of reference voltages provided in Chew by memory device 2064).  
As to Claim 15:
Chew discloses, in FIG(s). 1, 2, and 4:
a power switch device driver, configured to drive a controllable power switch device to operate between ON and OFF, 
the controllable power switch device having a first terminal, a second terminal, a control terminal, and 
an effective capacitor formed between the first terminal and the control terminal, 
the power switch device driver comprising: 
a first switch (MBI1), coupled between a power supply (VB1) and a first end of an inductor (105,  left-hand of, at input at 102a); 
a second switch (MN1), coupled between a voltage reference (ground;  "with ground connecting switches [i.e. labelled as M.sub.N1 and M.sub.N2];"  ¶ [0106]) and the first end of the inductor ("a first connecting switch 112 [i.e. labeled as "MN1"] arranged to be coupled to on the left side of the inductor 105;"  ¶ [0048]); 
a third switch (MBO1), coupled between the power supply (VB1) and a second end of the inductor (105,  right-hand of 105, at input of 104); 
a fourth switch (MN2), coupled between the voltage reference (ground;  "with ground connecting switches [i.e. labelled as M.sub.N1 and M.sub.N2];"  ¶ [0106]) and the second end of the inductor ("a second connecting switch 114 [i.e. labeled as "MN2"] arranged to be coupled to on the right side of the inductor 105;"  ¶ [0048]); and 
a logical controller (FIG. 2;  200, 210), having: . . . 
. . . a first voltage comparator (206), configured to compare a voltage (VLD1) across the effective capacitor (CLD1) with a first voltage limit (first instance of DREF-LD1;  where 206 receives voltage levels of 110 and a first set of reference voltages from 2064); . . . 
. . . a second voltage comparator (206), configured to compare the voltage (VLD1) across the effective capacitor (CLD1) with a second voltage limit (second instance of DREF-LD1;  where a second set of reference voltages is provided by 2064); and 
a logical unit (208), configured to generate a first control signal, a second control signal, a third control signal, and a fourth control signal ("IN-OUT Selector 208 makes a determination after when in receipt of all the comparison results and transmits an IN_SEL_and_OUT_SELcontrol signal 222 to the Gate Drivers 210.  The IN_SEL_and_OUT_SEL control signal 222 includes information on a source and load pair (respectively coupled to a corresponding switch pair 102a, 102b, 103, 104 to be activated) selected by the IN-OUT Selector 208, based on the comparison results.") in response to a logical control signal ("ON-time Control 212 is configured to send a tON signal 224 to the Gate Drivers 210. The Gate Drivers 210 is in tum operatively coupled to the multiple switch pairs 102a, 102b, 104 of the DC-DC converter 100") and comparison results of the first current comparator, the first voltage comparator, the second current compactor, and the second voltage comparator (206 compares voltage levels of devices with first and second sets of reference voltage to obtain voltage comparison results;  ¶ [0052];  where "Voltage Comparator 206 consequently provides a plurality of CMP our signals 220, each sequentially transmitted and corresponding to individual voltage comparison result, to the IN-OUT Selector 208. The IN-OUT Selector 208 makes a determination after when in receipt of all the comparison results and transmits an IN_SEL_and_OUT_SELcontrol signal 222 to the Gate Drivers 210;"  ¶ [0052]), 
to control the first switch (MBI1), the second switch (MN1), the third switch (MBO1), and the fourth switch (MN2), respectively (disclosed below in Ouyang as control signal Ctrl from Control Circuit 14a to switching circuit 11;  and herein as "transmits an IN_SEL_and_OUT_SEL control signal 222 to the Gate Drivers 210;"  ¶ [0052]); 
 wherein the logical controller (200) is configured to: 
control the first switch (MBI1) to be ON (210 provides an ON signal to MBI1), and 
control the second switch (MN1), the third switch (MBO1), and the fourth switch (MN2) to be OFF (210 provides an OFF signal to MN1, MBO1, and MN2)
when the logical control signal goes high, to charge the effective capacitor (provide VB1 to CLD1 as VLD1 through MLD1; where CLD1 is being controlled by MLD1 as a voltage of one of the voltage regulatable devices 110); and 
control the second switch (MN1) to be ON (210 provides an ON signal to MN1), and 
control the first switch (MBI1), the third switch (MBO1), and the fourth switch (MN2) to be OFF (210 provides an OFF signal to MBI1, MBO1, and MN2)
when the logical control signal goes low, to discharge the effective capacitor (CLD1 being controlled by MLD1 as a voltage of one of the voltage regulatable devices 110).  
However, Chew is not used to disclose:
 . . . a first current comparator, configured to compare a sense signal indicative of an inductor current with a first current threshold; . . . 
 . . . a second current comparator, configured to compare the sense signal with a second current threshold; . . . 
Ouyang discloses, in FIG(s). 1-3, 4c, & 5:
. . . a first current comparator (FIG. 5;  23, CMP4), configured to compare a sense signal (ILfb) indicative of an inductor current (inductor disclosed above in Chew as 105;  and herein as 49,  FIG. 4c) with a first current threshold (RefIL;  ¶ [0036] ;  where CMP4 is mapped as a voltage comparison as in Chew at 206, 20610, 20612, 20614); . . . 
. . . a second current comparator (23, CMP4), configured to compare the sense signal with a second current threshold (where CMP4 is provided with a second reference voltage as disclosed above in Chew as a second set of reference voltages as provided by 2064;  and herein as RefIL); . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the method of operating a power converter controller including a comparator to compare respective electrical parameters of converter driven electrical devices with respective reference electrical parameters, disclosed by Chew; by incorporating the power circuit including switching elements powering an inductor to produce an output drive, disclosed by Ouyang; in order to provide a driving circuit receiving an input current, and in turn providing a system voltage and charging current to a load; where a control circuit provides a control signal to a charging circuit based on an inductor current reference signal (Ouyang; Abstract, ¶ [0021]).
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 15 above, except for 
wherein the logical controller is further configured to: 
control the first switch and the third switch to be ON, and 
control the second switch and the fourth switch to be OFF when the sense signal reaches the first current threshold or when the voltage across the effective capacitor reaches the first voltage limit; 
control the second switch and the third switch to be ON, and 
control the first switch and the fourth switch to be OFF when the voltage across the effective capacitor reaches the power supply; and 
control the first switch and the third switch to be ON, and 
control the second switch and the fourth switch to be OFF when the inductor current falls to zero.  
However, Chew further discloses, in FIG(s). 1, 2, and 4:
wherein the logical (200) controller is further configured to: 
control the first switch (MBI1) and the third switch (MBO1) to be ON (210 provides an ON signal to MBI1 and MBO1), and 
control the second switch (MN1) and the fourth switch (MN2) to be OFF (210 provides an OFF signal to MN1 and MN2)
when the sense signal reaches the first current threshold (disclosed above in Ouyang as ILfb where RefIL is set as one of a further set of reference voltages provided in Chew by memory device 2064) or 
when the voltage (VLD1) across the effective capacitor (CLD1) reaches the first voltage limit (first instance of DREF-LD1;  where 206 receives voltage levels of 110 and a first set of reference voltages from 2064); 
control the second switch (MN1) and the third switch (MBO1) to be ON (210 provides an ON signal to MN1 and MBO1), and 
control the first switch (MBI1) and the fourth switch (MN2) to be OFF (210 provides an OFF signal to MBI1 and MN2)
when the voltage (VLD1) across the effective capacitor (CLD1) reaches the power supply (FIG. 2;  in 206, 2064 > DREF-LD1 = VB1 as provided to 20610); and 
control the first switch (MBI1) and the third switch (MBO1) to be ON (210 provides an ON signal to MBI1 and MBO1), and 
control the second switch (MN1) and the fourth switch (MN2) to be OFF (210 provides an OFF signal to MN1 and MN2)
when the inductor current falls to zero (disclosed above in Ouyang as ILfb where RefIL = 0 as one of a further set of reference voltages provided in Chew by memory device 2064).  
As to Claim 19:
All of the claim limitations have been discussed with respect to claim 15 above, except for 
wherein the logical controller is further configured to: 
to control the second switch and the fourth switch to be ON, and 
control the first switch and the third switch to be OFF when the sense signal reaches the second current threshold or when the voltage across the effective capacitor falls to the second voltage limit; 
the logical controller is further configured to 
control the first switch and the fourth switch to be ON, and 
control the second switch and the third switch to be OFF when the voltage across the effective capacitor reaches the voltage reference; and 
the logical controller is further configured to 
control the first switch and the third switch to be OFF, and 
control the second switch and the fourth switch to be ON when the inductor current falls to zero.   
However, Chew further discloses, in FIG(s). 1, 2, and 4:
wherein the logical controller (200) is further configured to: 
to control the second switch (MN1) and the fourth switch (MN2) to be ON (210 provides an ON signal to MN1 and MN2), and 
control the first switch (MBI1) and the third switch (MBO1) to be OFF (210 provides an OFF signal to MBI1 and MBO1)
when the sense signal reaches the second current threshold (disclosed above in Ouyang as ILfb where RefIL is set as one of a further set of reference voltages provided in Chew by memory device 2064) or 
when the voltage (VLD1) across the effective capacitor (CLD1) falls to the second voltage limit (second instance of DREF-LD1;  where a second set of reference voltages is provided by 2064); 
the logical controller (200) is further configured to 
control the first switch (MBI1) and the fourth switch (MN2) to be ON (210 provides an ON signal to MBI1 and MN2), and 
control the second switch (MN1) and the third switch (MBO1) to be OFF (210 provides an OFF signal to MN1 and MBO1)
when the voltage (VLD1) across the effective capacitor (CLD1) reaches the voltage reference (first instance of DREF-LD1;  where 206 receives voltage levels of 110 and a first set of reference voltages from 2064); and 
the logical controller (200) is further configured to 
control the first switch (MBI1) and the third switch (MBO1) to be OFF (210 provides an OFF signal to MBI1 and MBO1), and 
control the second switch (MN1) and the fourth switch (MN2) to be ON (210 provides an ON signal to MN1 and MN2)
when the inductor current falls to zero (disclosed above in Ouyang as ILfb where RefIL = 0 as one of a further set of reference voltages provided in Chew by memory device 2064).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        

/DIANA J. CHENG/Primary Examiner, Art Unit 2849